  Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 1 of 18 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------X

ELAINE TORRES,                                                                       COMPLAINT
                                                     Plaintiff,
                                                                                     Index No.:
                 -against-
                                                                                     Jury Trial Demanded
CITY OF NEW YORK, KRISTIN FLANAGAN, Individually,
and JOHN and JANE DOE 1through 10, Individually, (the names
John and Jane Doe being fictitious, as the true names are presently
unknown),

                                                      Defendants.
--------------------------------------------------------------------------------X

        Plaintiff ELAINE TORRES, by her attorneys, Brett H. Klein, Esq., PLLC, complaining of

the defendants, respectfully alleges as follows:

                                           Preliminary Statement

        1.       Plaintiff brings this action for compensatory damages, punitive damages, and

attorneys’ fees pursuant to 42 U.S.C. §§1983 and 1988 for violations of her civil rights, as said

rights are secured by said statutes and the Constitution of the United States. Plaintiff also asserts

supplemental state law claims.

                                              JURISDICTION

        2.       This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and the Fourth

and Fourteenth Amendments to the United States Constitution.

        3.       Jurisdiction is found upon 28 U.S.C. §§ 1331, 1343 and 1367.

                                                    VENUE

        4.       Venue is properly laid in the Eastern District of New York under 28 U.S.C. §

1391(b), in that this is the District in which the claim arose.
  Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 2 of 18 PageID #: 2




                                         JURY DEMAND

        5.      Plaintiff respectfully demands a trial by jury of all issues in this matter pursuant to

Fed. R. Civ. P. 38 (b).

                                             PARTIES

        6.      Plaintiff ELAINE TORRES is a thirty-five-year-old female resident of the State of

New York, Richmond County.

        7.      Defendant CITY OF NEW YORK was and is a municipal corporation duly

organized and existing under and by virtue of the laws of the State of New York.

        8.      Defendant CITY OF NEW YORK maintains the New York City Police Department

(hereinafter referred to as “NYPD”), a duly authorized public authority and/or police department,

authorized to perform all functions of a police department as per the applicable sections of the

aforementioned municipal corporation, CITY OF NEW YORK.

        9.      That at all times hereinafter mentioned, the individually named defendants,

KRISTIN FLANAGAN, and JOHN and/or JANE DOE 1 through 10, were duly sworn police

officers of said department and were acting under the supervision of said department and according

to their official duties.

        10.     That at all times hereinafter mentioned the defendants, either personally or through

their employees, were acting under color of state law and/or in compliance with the official rules,

regulations, laws, statutes, customs, usages and/or practices of the State of New York and/or the

City of New York.

        11.     Each and all of the acts of the defendants alleged herein were done by said

defendants while acting within the scope of their employment by defendant CITY OF NEW

YORK.

                                                  2
  Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 3 of 18 PageID #: 3




                                             FACTS

        12.    On May 29, 2019, at approximately 6:00 p.m., plaintiff ELAINE TORRES was

falsely accused of assaulting her son, B.C., and was consequently wrongfully arrested and

prosecuted by NYPD officers, including, without limitation, defendants KRISTIN FLANAGAN,

JANE DOE 1, and JOHN DOE 2.

        13.    Days prior to plaintiff’s arrest, plaintiff received a call from B.C.’s school that he

had been beaten up by another student the day before and that he had sustained multiple bruises.

        14.    Upon receiving the call, plaintiff went to B.C.’s school to have a meeting with the

assistant principal about the incident, during which she gave the school permission to take pictures

of B.C.’s bruises.

        15.    On May 29, 2019, at approximately 2:15 p.m., plaintiff drove to Hylan Boulevard

and Walter Avenue to pick up B.C. from the school bus, however, B.C. never arrived at the bus

stop.

        16.    Plaintiff called B.C.’s school to find out if he was there, and was told he was not.

        17.    Plaintiff then went to a Wendy’s on Hylan Boulevard, where, upon information and

belief, officers including defendant JANE DOE 1 and JOHN DOE 2, were usually posted in a

police van.

        18.    Plaintiff asked the officers, which included defendant JANE DOE 1 and JOHN

DOE 2, if they had seen B.C., to which they responded that they saw him but did not know where

he was, and advised her to call back B.C.’s school to get more information from them.

        19.    Plaintiff thereafter searched for B.C. by car for approximately three hours but was

unable to locate him.

        20.    During this time, some of the staff from B.C.’s school, including the principal and

                                                 3
  Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 4 of 18 PageID #: 4




school security officers, also assisted in searching for B.C.

          21.   At approximately 5:30 p.m., plaintiff called the 122nd Precinct to report that she

could not find B.C.

          22.   At approximately 6:00 p.m., plaintiff received a call from a 911 operator who

notified her that B.C. had been found and told plaintiff she should go to the 122nd Precinct.

          23.   Plaintiff immediately went to the precinct.

          24.   Plaintiff was told to sit and wait.

          25.   Plaintiff was not provided any information about her son or why she had been called

to the precinct, and was extremely distressed and concerned that something terrible had happened

to him.

          26.   After approximately half an hour, plaintiff was approached by defendants JANE

DOE 1 and JOHN DOE 2, who informed plaintiff she was under arrest.

          27.   Plaintiff, bewildered by their assertion since she had not committed a crime, asked

the officers why she was being arrested.

          28.   The defendant officers then informed plaintiff that B.C. was at the precinct and that

he alleged that she had beaten him, and that he had bruises over his body – which were sustained

during the prior incident with a student – that he alleged were caused by her.

          29.   Plaintiff informed the officers that B.C.’s bruises were caused by a student at his

school, that if they called the school, school officials would corroborate her story, and that the

school had taken photos documenting his injuries from the school fight.

          30.   Plaintiff pleaded with the officers to call B.C.’s school, and she informed them that

some of the school staff were also involved in searching for B.C.

          31.   In response, the defendant officers told plaintiff, in sum and substance, “tell it to

                                                      4
  Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 5 of 18 PageID #: 5




the judge tomorrow” and proceeded with plaintiff’s arrest.

       32.     Plaintiff was handcuffed in an overtight manner and imprisoned.

       33.     The defendant officers made no effort to investigate the false allegations made

against plaintiff despite a duty to do so insofar as the defendants had reason to doubt the veracity

of B.C. In particular, JANE DOE 1 conceded to plaintiff that B.C.’s story changed repeatedly and

did not make sense. Further, B.C. is a special needs child, and had a history of behavioral issues

in school, which escalated after his father died in February of 2019. Upon information and belief,

JOHN DOE 1 and JANE DOE 1 were aware that B.C. had behavioral issues, yet proceeded to

arrest plaintiff despite knowledge of said issues, and that B.C’s school possessed readily verifiable

information that would validate plaintiff’s claim of innocence and that B.C. was an otherwise

unreliable informant.

       34.     Despite knowing there was reason to disbelieve B.C.’s claims and evidence

available to corroborate plaintiff’s claims, which vitiated any reasonable belief that probable cause

existed to arrest plaintiff, the defendant officers continued to imprison plaintiff, first at the 122nd

Police Precinct, and then at the 120th Police Precinct, until the morning of May 30, 2019, when

plaintiff was arraigned in Richmond County Criminal Court on baseless charges of Endangering

the Welfare of a Child, Assault in the Third Degree, and Harassment in the 2nd Degree filed under

docket number CR-003313-19RI; said charges having been filed based on the false allegations of

defendant officer FLANAGAN.

       35.     The defendant officers initiated said prosecution with malice, and otherwise caused

the prosecution to be commenced against plaintiff without probable cause.

       36.     Defendants created and manufactured false evidence which was conveyed to the

Richmond County District Attorney’s office by FLANAGAN and used against plaintiff in the

                                                  5
  Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 6 of 18 PageID #: 6




aforementioned legal proceeding. Specifically, defendant FLANAGAN swore to the false claim

that plaintiff had assaulted her son and withheld exculpatory information known to defendants

including that B.C. had changed his story, that his story didn’t make sense, and that plaintiff had

claimed B.C.’s school had information and photos confirming that B.C.’s bruises were from a

school related incident with a student.

         37.    As a result of FLANAGAN’S actions, plaintiff was maliciously prosecuted, denied

her right to fair trial, and deprived of her liberty.

         38.    At plaintiff’s arraignment, plaintiff was ordered to return to court on July 17, 2019,

however, upon information and belief, after plaintiff’s attorney provided information to the

Richmond County District Attorney’s Office regarding plaintiff’s innocence, plaintiff’s case was

advanced and, on June 17, 2019, dismissed and sealed on the prosecutor’s motion.

         39.    Defendants FLANAGAN, JANE DOE 1, JOHN DOE 2, and JOHN and JANE

DOE 3 through 10 either directly participated in the above illegal acts, failed to intervene in them

despite a meaningful opportunity to do so, or supervised and approved of, oversaw, and otherwise

participated in the aforementioned misconduct.

         40.    All of the aforementioned acts deprived plaintiff ELAINE TORRES of the rights,

privileges and immunities guaranteed to citizens of the United States by the Fourth and Fourteenth

Amendments to the Constitution of the United States of America, and in violation of 42 U.S.C.

§1983.

         41.    All of the above occurred as a direct result of the unconstitutional policies, customs

or practices of the City of New York, including, without limitation, the inadequate screening,

hiring, retaining, training and supervising its employees, and pursuant to customs or practices of

failure to train, monitor, or discipline officers with respect to completing thorough investigations

                                                    6
  Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 7 of 18 PageID #: 7




before executing an arrest, using unreliable information as basis for an arrest, and swearing to said

unreliable information to initiate a prosecution.

        42.     The aforesaid event is not an isolated incident. Defendant CITY OF NEW YORK

is aware (from lawsuits, notices of claims, and complaints field with the NYPD’S Internal Affairs

Bureau, and the CITY OF NEW YORK’S Civilian Complaint Review Board) that many NYPD

officers, including the defendants, are insufficiently trained regarding conducting a thorough

investigation before initiating an arrest and thus engage in a practice of falsification to justify

unlawful arrests.

        43.     For instance, in another civil rights action filed in this court involving false

allegations by NYPD officers, Judge Jack B. Weinstein pronounced:

        Informal inquiry by the court and among judges of this court, as well as knowledge
        of cases in other federal and state courts, has revealed anecdotal evidence of
        repeated, widespread falsification by arresting police officers of the New York City
        Police Department. . . . [T]here is some evidence of an attitude among officers that
        is sufficiently widespread to constitute a custom or policy by the city approving
        illegal conduct of the kind now charged. Colon v. City of New York, et. al., 2009
        WL 4263362, *2 (E.D.N.Y. 2009).

        44.     Defendant CITY OF NEW YORK is further aware that such improper training has

often resulted in a deprivation of civil rights. Despite such notice, defendant CITY OF NEW

YORK has failed to take corrective action. This failure caused the officers in the present case to

violate the plaintiffs’ civil rights.

        45.     Moreover, upon information and belief, defendant CITY OF NEW YORK was

aware, prior to the incident, that the individual defendants lacked the objectivity, temperament,

maturity, discretion, and disposition to be employed as police officers. Despite such notice,

defendant CITY of NEW YORK has retained these officers, and failed to adequately train and

supervise them.

                                                    7
  Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 8 of 18 PageID #: 8




         46.   All of the aforementioned acts deprived plaintiff ELAINE TORRES of the rights,

privileges and immunities guaranteed to citizens of the United States by the Fourth and Fourteenth

Amendments to the Constitution of the United States of America, and in violation of 42 U.S.C.

§1983.

         47.   The acts complained of were carried out by the aforementioned individual

defendants in their capacities as police officers, with the entire actual and/or apparent authority

attendant thereto.

         48.   As a result of the foregoing, plaintiff ELAINE TORRES sustained, inter alia,

emotional distress and deprivation of his constitutional rights.

                                          Federal Claims

                        AS AND FOR A FIRST CAUSE OF ACTION
                 (False Arrest/Unlawful Imprisonment under 42 U.S.C. § 1983)

         49.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “48” with the same force and effect as if fully set forth herein.

         50.   Defendant officers arrested plaintiff ELAINE TORRES without probable cause,

causing her to be detained against her will for an extended period of time and subjected to physical

restraints.

         51.   Defendant officers caused plaintiff ELAINE TORRES to be falsely arrested and

unlawfully imprisoned.

         52.   As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and

disbursements of this action.


                                                 8
  Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 9 of 18 PageID #: 9




                       AS AND FOR A SECOND CAUSE OF ACTION
                        (Malicious Prosecution under 42 U.S.C. § 1983)

       53.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs numbered “1” through “52” with the same force and effect as if fully set forth herein.

       54.     Defendants initiated, commenced, and continued a malicious prosecution against

plaintiff ELAINE TORRES.

       55.     Defendants caused plaintiff ELAINE TORRES to be prosecuted without any

probable cause until the charges were dismissed on or about June 17, 2019.

       56.     As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and

disbursements of this action.

                       AS AND FOR A THIRD CAUSE OF ACTION
                    (Violation of Right to Fair Trial under 42 U.S.C. § 1983)

       57.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “56” with the same force and effect as if fully set forth herein.

       58.     Defendants officers reported false allegations against plaintiff ELAINE TORRES

and withheld exculpatory information known to them.

       59.     Defendants utilized the false allegations against plaintiff ELAINE TORRES in

legal proceedings and withheld evidence from said proceeding.

       60.     As a result of defendants’ false allegations which defendants conveyed to the

Richmond County District Attorney’s Office and as a result of their withholding of exculpatory

evidence, plaintiff ELAINE TORRES suffered a violation of her constitutional rights to a fair trial,


                                                 9
 Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 10 of 18 PageID #: 10




as guaranteed by the United States Constitution, and she was deprived of her liberty.

       61.     As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and

disbursements of this action.

                       AS AND FOR A FOURTH CAUSE OF ACTION
                         (Failure to Intervene under 42 U.S.C. § 1983)

       62.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “61” with the same force and effect as if fully set forth herein.

       63.     The individually named defendants had an affirmative duty to intervene on behalf

of plaintiff ELAINE TORRES, whose constitutional rights were being violated in their presence

by other officers.

       64.     The individually named defendants failed to intervene to prevent the unlawful

conduct described herein.

       65.     As a result of the foregoing, plaintiff ELAINE TORRES was falsely arrested,

denied her right to a fair trial, and maliciously prosecuted.

       66.     As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and

disbursements of this action.

                         AS AND FOR A FIFTH CAUSE OF ACTION
                          (Supervisory Liability under 42 U.S.C. § 1983)

       67.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “66” with the same force and effect as if fully set forth herein.

                                                 10
 Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 11 of 18 PageID #: 11




       68.     The supervisory defendants personally caused plaintiff’s constitutional injury by

being deliberately or consciously indifferent to the rights of others in failing to properly supervise

and train their subordinate employees.

       69.     As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and

disbursements of this action.

                        AS AND FOR A SIXTH CAUSE OF ACTION
                         (Municipal Liability under 42 U.S.C. § 1983)

       70.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “69” with the same force and effect as if fully set forth herein.

       71.     Defendants, collectively and individually, while acting under color of state law,

engaged in conduct that constituted a custom, usage, practice, procedure, or rule of the respective

municipality/authority, which is forbidden by the Constitution of the United States.

       72.     The aforementioned customs, policies, usages, practices, procedures and rules of

defendant CITY OF NEW YORK via the New York City Police Department included, but were

not limited to, inadequate screening, hiring, retaining, training and supervising its employees that

was the moving force behind the violation of plaintiff ELAINE TORRES’ rights as described

herein. As a result of the failure of CITY OF NEW YORK to properly recruit, screen, train,

discipline, and supervise its officers, including the individual defendants, defendant CITY OF

NEW YORK has tacitly authorized, ratified, and has been deliberately indifferent to, the acts and

conduct complained of herein.

       73.     The foregoing customs, policies, usages, practices, procedures, and rules of the


                                                 11
 Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 12 of 18 PageID #: 12




CITY OF NEW YORK and the New York City Police Department constituted deliberate

indifference to the safety, well-being, and constitutional rights of plaintiff ELAINE TORRES.

       74.     The foregoing customs, policies, usages, practices, procedures, and rules of the

CITY OF NEW YORK and the New York City Police Department were the direct and proximate

cause of the constitutional violations suffered by plaintiff ELAINE TORRES as alleged herein.

       75.     The foregoing customs, policies, usages, practices, procedures, and rules of the

CITY OF NEW YORK and the New York City Police Department were the moving force behind

the Constitutional violations suffered by plaintiff ELAINE TORRES as alleged herein.

       76.     As a result of the foregoing customs, policies, usages, practices, procedures, and

rules of the CITY OF NEW YORK and the New York City Police Department, plaintiff ELAINE

TORRES was unlawfully arrested, detained, and maliciously prosecuted.

       77.     Defendants, collectively and individually, while acting under color of state law,

were directly and actively involved in violating plaintiff ELAINE TORRES’ constitutional rights.

       78.     All of the foregoing acts by defendants deprived plaintiff ELAINE TORRES of

federally protected rights, including, but not limited to, the right:

               A.      To be free from false arrest/unlawful imprisonment;

               B.      To be free from malicious prosecution;

               C.      To be free from the violation of the right to fair trial; and

               D.      To be free from failure to intervene.

       79.     As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and

disbursements of this action.

                                                  12
 Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 13 of 18 PageID #: 13




                                    Supplemental State Law Claims

          80.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “79” with the same force and effect as if fully set forth herein.

          81.   Within ninety (90) days after the claim herein accrued, plaintiff duly served upon,

presented to, and filed with the CITY OF NEW YORK, a Notice of Claim setting forth all facts

and information required under the General Municipal Law 50-e.

          82.   The CITY OF NEW YORK has wholly neglected or refused to make an adjustment

or payment thereof and more than thirty (30) days have elapsed since the presentation of such

claim as aforesaid.

          83.   This action was commenced within one (1) year and ninety (90) days after the cause

of action herein accrued.

          84.   Plaintiff has complied with all conditions precedent to maintaining the instant

action.

          85.   This action falls within one or more of the exceptions as outlined in C.P.L.R. 1602.

                           AS AND FOR A SEVENTH CAUSE OF ACTION
                          (False Arrest under the laws of the State of New York)

          86.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “85” with the same force and effect as if fully set forth herein.

          87.   Defendants arrested plaintiff ELAINE TORRES without probable cause.

          88.   Plaintiff was detained against her will for an extended period of time and subjected

to physical restraints.

          89.   As a result of the aforementioned conduct, plaintiff ELAINE TORRES was

unlawfully imprisoned in violation of the laws of the State of New York.


                                                   13
 Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 14 of 18 PageID #: 14




       90.     As a result of the aforementioned conduct, plaintiff ELAINE TORRES suffered

emotional injury and loss of freedom.

       91.     Defendant City, as employer of the individually named defendant officers, is

responsible for their wrongdoing under the doctrine of respondeat superior.

       92.     As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees.

                      AS AND FOR AN EIGTH CAUSE OF ACTION
                (Malicious Prosecution under the laws of the State of New York)

       93.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs numbered “1” through “92” with the same force and effect as if fully set forth herein.

       94.     The defendant officers initiated, commenced, and continued a malicious

prosecution against plaintiff ELAINE TORRES.

       95.     Defendant City, as employer of the individually named defendant officers, is

responsible for their wrongdoing under the doctrine of respondeat superior.

       96.     Defendants caused plaintiff ELAINE TORRES to be prosecuted on false charges

until the charges were dismissed on or about June 17, 2019.

       97.     As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and

disbursements of this action.

                        AS AND FOR A NINTH CAUSE OF ACTION
                        (Assault under the laws of the State of New York)

       98.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

                                                14
 Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 15 of 18 PageID #: 15




paragraphs numbered “1” through “97” with the same force and effect as if fully set forth herein.

       99.     As a result of the foregoing, plaintiff ELAINE TORRES was placed in

apprehension of imminent harmful and offensive bodily contact.

       100.    As a result of defendant’s conduct, plaintiff ELAINE TORRES has suffered mental

anguish, together with shock, fright, apprehension, embarrassment, and humiliation.

       101.    The individually named defendants assaulted plaintiff. Defendant City, as employer

of the each of the individually named defendant officers, is responsible for said officers’

wrongdoing under the doctrine of respondeat superior.

       102.    As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and

disbursements of this action.

                        AS AND FOR A TENTH CAUSE OF ACTION
                        (Battery under the laws of the State of New York)

       103.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “102” with the same force and effect as if fully set forth herein.

       104.    Defendants made offensive contact with plaintiff ELAINE TORRES without

privilege or consent.

       105.    As a result of defendants’ conduct, plaintiff ELAINE TORRES has suffered mental

anguish, together with shock, fright, apprehension, embarrassment, and humiliation.

       106.    The individually named defendants battered plaintiff. Defendant City, as employer

of the each of the individually named defendant officers, is responsible for said officers’

wrongdoing under the doctrine of respondeat superior.


                                                15
 Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 16 of 18 PageID #: 16




       107.    As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and

disbursements of this action.

                   AS AND FOR AN ELEVENTH CAUSE OF ACTION
     (Negligent Screening, Hiring, and Retention under the laws of the State of New York)

       108.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraph numbered “1” through “107” with the same force and effect as if fully set forth herein.

       109.    Upon information and belief, defendant CITY OF NEW YORK failed to use

reasonable care in the screening, hiring and retention of the aforesaid defendants who falsely

arrested plaintiff ELAINE TORRES.

       110.    Defendant CITY OF NEW YORK knew, or should have known in the exercise of

reasonable care, the propensities of the individual defendants to engage in the wrongful conduct

heretofore alleged in this Complaint.

       111.    As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and

disbursements of this action.

                    AS AND FOR A TWELVETH CAUSE OF ACTION
         (Negligent Training and Supervision under the laws of the State of New York)

       112.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “111” with the same force and effect as if fully set forth herein.

       113.    Upon information and belief, the defendant CITY OF NEW YORK failed to use

reasonable care in the training and supervision of the aforesaid defendants who falsely arrested,

                                                16
 Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 17 of 18 PageID #: 17




maliciously issued criminal process to plaintiff, and who deprived plaintiff of her right to a fair

trial.

         114.   As a result of the foregoing, plaintiff ELAINE TORRES is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive damages against the

individual defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and

disbursements of this action.

         WHEREFORE, plaintiff ELAINE TORRES demands judgment and prays for the

following relief, jointly and severally, against the defendants:

         (A)    full and fair compensatory damages in an amount to be determined by a jury;

         (B)    punitive damages against the individual defendants in an amount to be determined

                by a jury;

         (C)    reasonable attorneys’ fees and the costs and disbursements of this action; and

         (D)    such other and further relief as appears just and proper.

Dated: New York, New York
       August 27, 2020
                                               BRETT H. KLEIN, ESQ., PLLC
                                               Attorneys for Plaintiff ELAINE TORRES
                                               305 Broadway, Suite 600
                                               New York, New York 10007
                                               (212) 335-0132

                                               By:    _________________________
                                                      BRETT H. KLEIN




                                                 17
 Case 1:20-cv-04007-BMC Document 1 Filed 08/27/20 Page 18 of 18 PageID #: 18




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------X

ELAINE TORRES,
                                                     Plaintiff,
                                                                                     Index No.:
                 -against-

CITY OF NEW YORK, KRISTIN FLANAGAN, Individually,
and JOHN and JANE DOE 1through 10, Individually, (the names
John and Jane Doe being fictitious, as the true names are presently
unknown),

                                                      Defendants.
--------------------------------------------------------------------------------X



                                                COMPLAINT




                                    BRETT H. KLEIN, ESQ., PLLC
                                       Attorneys for the Plaintiff
                                       305 Broadway, Suite 600
                                      New York, New York 10007
                                            (212) 335-0132
